

116 HRES 89 IH: Expressing the sense of the House of Representatives that the United States should grant asylum to Aasiya Noreen, internationally known as Asia Bibi, and her immediate family, due to the persecution she has faced on account of her religion.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 89IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Calvert submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the United States should grant asylum to
			 Aasiya Noreen, internationally known as Asia Bibi, and her immediate
			 family, due to the persecution she has faced on account of her religion.
	
 Whereas the United States is a Nation founded on the principles of freedom of religion and freedom of speech;
 Whereas the right to due process is enshrined in the United States Constitution; Whereas Asia Bibi and her family are practicing Pakistani Catholics, a minority group in Pakistan;
 Whereas, in June 2009, Asia Bibi was accused of insulting the Muslim faith in a confrontation with a neighbor and drinking from a water source reserved solely for Muslim use;
 Whereas, in November 2010, Asia Bibi, was sentenced to death by hanging after being convicted of blasphemy by a Pakistani District Court under Article 295–C of Pakistan’s penal code;
 Whereas Asia Bibi appealed her sentence, but it was upheld in October 2014 by the Lahore High Court of Appeals;
 Whereas, in October 2018, the Supreme Court of Pakistan rightfully acquitted Asia Bibi due to insufficient evidence;
 Whereas Asia Bibi and her family have been forced into hiding for fear of extrajudicial murder; Whereas in Pakistan, being accused of blasphemy by either the government or a private individual, can lead to violence against the accused;
 Whereas human rights violations in Pakistan include inconsistent due process, poor prison conditions, lengthy and arbitrary sentences, and lack of judicial independence; and
 Whereas the United States may grant asylum to people who have been persecuted by their government on account of race, religion, nationality, membership in a social group, or political belief: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of granting asylum to those with legitimate claims of persecution for their religion, race, nationality, membership in a social group, or political belief; and
 (2)supports granting asylum in the United States to Aasiya Noreen and her immediate family. 